Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during an interview with Jordan Becker, Reg. No. 39602, on 11/08/2021.

The following claims have been amended:

3.  (Currently amended)       The method of Claim 1, further comprising: 
based on user input, adjusting a timeframe of the common timeline representation; 
causing display of graphical indicators that represent search results within the adjusted timeframe for the first time-based search query and the second time- based search query.

8. (Currently amended)        The method of Claim 1, further comprising: 
first time-based search query and the one or more graphical indicators for the second time-based search query.


The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 03/08/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 19, and 21 when taken in the context of the claims as a whole.  Specifically, the combination wherein each of the two or more graphical indicators represents search results from a separate one of the two or more differing time-based search queries, wherein the two or more graphical indicators include a first graphical indicator associated with a first time-based search query of the two or more differing time-based search queries and a second graphical indicator associated with a second time-based search query of the two or more differing time-based search queries, and wherein the first graphical indicator is displayed in a first display region and the second graphical indicator is displayed in a second display region that is spatially aligned with the first display region; receiving, by the computer system, user input selecting a portion of each of the two or more graphical indicators, the portion of each of the two or more graphical indicators corresponding to a selected portion of data represented by each of the two or more graphical indicators in a common time interval; defining, by the computer system, the selected portion of data represented by each of 
At best, the prior arts of record, specifically, specifically, Kandlikar et al. (US 2014/0109014 A1) teaches: showing a graphical timeline of events related to the entity ([0069]); timeline is generated by accessing a database of all events ([0070]); the administrator can select an event from the timeline and view raw data for the event ([0060]); timeline identifies a starting point and ending point/ time range; slider can be dragged to select different time range ([0071]); timeline includes plurality of rows for each type of event, different types of events on different rows ([0072]);  See fig. 9 – it shows the timeline displaying different types of events (922, 924, 926, 928) on different rows for the selected time range; graphical indicator is placed on the timeline to indicate that an event occurred on that date ([0070]); administrator selects one of the event dots that indicates more than one event ([0077]); Collins et al. (US 2014/0011478 A1) teaches: fig. 15A shows a network diagnostic display ([0202]); the display includes one or more rows of data; each row display different types of data (i.e., search queries) such as message data, failures data, etc.; user can select which data rows to be displayed; the display shows shaded areas and icons (i.e., graphical indicators) representing events in the current displayed time range ([0204]); the network status display system displays different types of historic events on a network along a common timeline ([0189]).  See fig. 15A – it shows the graphical indicators across a common timeline; Kumaran (US 2014/0230062 A1) teaches: defining and executing queries on data stream of plurality of events (multiple search queries) ([0090]); transmit the raw streams of data from devices to event stream 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 19, and 21 as a whole.

Thus, claims 1-19 and 21 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.


/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143